— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Sharpe, J.), rendered October 25, 1983, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The jury’s verdict was not against the weight of the evidence (see, People v Bigelow, 106 AD2d 448). Although the complainant’s testimony contained minor inconsistencies, its accuracy and credibility was for the jury to determine (People v Ragins, 109 AD2d 806; People v Bigelow, supra), and there is no basis in the record at bar to warrant this court’s interference with that determination.
The sentence the defendant received was not unduly harsh or excessive, and there are no extraordinary circumstances present which would warrant disturbance of the sentencing court’s exercise of discretion (see, People v Suitte, 90 AD2d 80).
We have considered the defendant’s remaining contentions and find them to be either without merit or unpreserved for appellate review. Mangano, J. P., Weinstein, Lawrence and Kooper, JJ., concur.